___Joseph Stanley Pigott a.k.a. King Abdul Mumin-E], et al.,

Case 2:19-cv-01489-RSM Document 17 Filed 10/15/19 Page 1of1

comme FLED ENTERED

es commen LODGED neem nnneRECEIVED

OCT 15 2019 SP

AT SEATTLE
LERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
Y DEPUTY

King Abdul Mumin E]
Of The Kingdom Of Morocco

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
CASE NO. 19-CV-01489 RSM
Plaintiff(s),
KING COUNTY, et al.,

Defendant(s).

 

 

REQUEST FOR ENTRY OF DEFAULT
Comes now and hereby requests the Clerk to enter a default against the defendant, KING COUNTY
SUPERIOR COURT, on the basis that the record in this case demonstrates that there has been a failure
to plead or otherwise defend as provided by Rule 55(a) of the Federal Rules of Civil Procedure.

Respectfully submitted,

 

“Attorney He itt

 
